 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS BELTRAN, et al.,                            Case No. 1:18-cv-01676-LJO-SAB
12                  Plaintiffs,                         ORDER VACATING ALL DATES AND
                                                        DIRECTING PARTIES TO FILE MOTION
13           v.                                         FOR PRELIMINARY APPROVAL OF
                                                        CLASS ACTION SETTLEMENT
14   OLAM SPICES AND VEGETABLES, INC.,
                                                        DEADLINE: DECEMBER 11, 2019
15                  Defendant.
16

17         Plaintiffs filed this matter as a class action alleging violations of California labor law on

18 July 7, 2015, in Alameda Superior Court. On September 9, 2015, the state court granted the

19 Defendant’s request for a change of venue and the matter was transferred to Fresno County
20 Superior Court.     After the parties reached a settlement agreement they filed motions for

21 preliminary approval in state court. On April 11, 2018, Plaintiffs filed a third amended complaint

22 alleging violations of Fair Labor Standards Act and California law. This action was removed to

23 the Eastern District of California on December 10, 2018.

24         On October 29, 2019, the parties filed a joint scheduling report which included a fifth

25 request to continue the mandatory scheduling conference in this action. The joint report states

26 that the parties have reached settlement in this matter and have finalized the settlement agreement.
27 They request that the mandatory scheduling conference be continued to allow time to prepare the

28 motion for preliminary approval of the settlement.


                                                    1
 1          The Court finds that in this instance it serves no purpose to continue the mandatory

 2 scheduling conference. Given the age of this action and the fact that the parties have reached a

 3 settlement in this matter, the Court will vacate all pending dates and order that the motion for

 4 preliminary approval be filed.

 5          Accordingly, it is HEREBY ORDERED that:

 6          1.      All pending matters and dates are VACATED;

 7          2.      The parties shall file a motion for preliminary approval of the settlement on or

 8                  before December 11, 2019; and

 9          3.      Given the procedural history and the age of this action, the Court is not inclined to

10                  grant any further requests for a continuance.

11
     IT IS SO ORDERED.
12

13 Dated:        October 30, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
